Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 1 of 8                   PageID 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION

 CHAMEL DOUGLAS,

       Plaintiff,

 v.                                                CASE NO.:

 REGIONS BANK,

       Defendant
                                               /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, Chamel Douglas, by and through the undersigned

counsel, and sues Defendant, REGIONS BANK, and in support thereof respectfully

alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”).

                                      INTRODUCTION

           1.       The TCPA was enacted to prevent companies like REGIONS BANK

 (hereinafter “Defendant”) from invading American citizen’s privacy and to prevent

 abusive “robo-calls.”

           2.       “The TCPA is designed to protect individual consumers from receiving

 intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

 (2012).

           3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

 *1256 scourge of modern civilization, they wake us up in the morning; they interrupt our

 dinner at night; they force the sick and elderly out of bed; they hound us until we want to


                                              1
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 2 of 8                      PageID 2




 rip the telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings

 presumably intended to give telephone subscribers another option: telling the autodialers

 to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir.

 2014).

          4.        According     to the    Federal   Communications     Commission    (FCC),

 “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

 200,000 complaints each year – around 60 percent of all the complaints…Some private

 analyses estimate that U.S. consumers received approximately 2.4 billion robocalls per

 month         in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

 robocalls-spoofing.

                                  JURISDICTION AND VENUE

           5.       Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

 violations of the TCPA.

           6.       Subject matter jurisdiction, federal question jurisdiction, for purposes of

 this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

 district courts shall have original jurisdiction of all civil actions arising under the

 Constitution, laws, or treaties of the United States; and this action involves violations of

 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

 and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

          7.        The alleged violations described herein occurred in Shelby County,

 Tennessee. Accordingly, venue is appropriate with this Court under 28 U.S.C.


                                                  2
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 3 of 8                     PageID 3




 §1391(b)(2), as it is the judicial district in which a substantial part of the events or

 omissions giving rise to this action occurred.

                               FACTUAL ALLEGATIONS

          8.    Plaintiff is a natural person, and citizen of the State of Tennessee, residing

 in Shelby County, Tennessee.

          9.    Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

 Cir. 2014).

          10.   Defendant is a corporation which was formed in Alabama with its

 principal place of business located at 1900 Fifth Avenue North, Birmingham, Alabama

 35203 and which conducts business in the State of Tennessee through its registered agent,

 Corporation Service Company, located at 2908 Poston Ave., Nashville, Tennessee,

 37203.

          11.   Defendant called Plaintiff approximately five hundred (500) times in an

 attempt to collect overdraft fees.

          12.   Some or all of the calls Defendant made to Plaintiff’s cellular telephone

 number were made using an “automatic telephone dialing system” which has the capacity

 to store or produce telephone numbers to be called, using a random or sequential number

 generator (including but not limited to a predictive dialer) or an artificial or prerecorded

 voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

 “autodialer calls”). Plaintiff will testify that she knew it was an autodialer because of the




                                               3
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 4 of 8                      PageID 4




 vast number of calls she received and because she heard a pause when she answered her

 phone before a voice came on the line from Defendant.

        13.     Many of the calls placed by Defendant to Plaintiff’s cellular telephone

 utilized a pre-recorded voice or a computerized voice.

        14.     Plaintiff believes the calls were made using equipment which has the

 capacity to store numbers to be called and to dial such numbers automatically.

        15.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (901) ***-5591, and was the called party and recipient of Defendant’s calls.

        16.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

 cellular telephone (901) ***-5591 in an attempt to collect on an account overdraft.

        17.     On several occasions over the last four (4) years, Plaintiff instructed

 Defendant’s agent(s) to stop calling her cellular telephone.

        18.     In 2015, Plaintiff communicated with Defendant from her aforementioned

 cellular telephone number and instructed Defendant’s agent to cease calling.

        19.     Specifically, Plaintiff complained that it was the co-account holder that

 had done the overdrafting and Defendant should call him, and to “stop calling me.”

        20.     Defendant has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

 cellular telephone in this case.

        21.     Defendant has a corporate policy to use an automatic telephone dialing

 system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular




                                               4
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 5 of 8                 PageID 5




 telephone in this case, with no way for the consumer, or Defendant, to remove the

 number.

         22.    Defendant’s corporate policy is structured so as to continue to call

 individuals like Plaintiff, despite these individuals explaining to Defendant they do not

 wish to be called.

         23.    Defendant has numerous other federal lawsuits pending against them

 alleging similar violations as stated in this Complaint.

         24.    Defendant has numerous complaints against it across the country asserting

 that its automatic telephone dialing system continues to call despite being requested to

 stop.

         25.    Defendant has had numerous complaints against it from consumers across

 the country asking to not be called, however Defendant continues to call these

 individuals.

         26.    Defendant’s corporate policy provided no means for Plaintiff to have

 Plaintiff’s number removed from Defendant call list.

         27.    Defendant has a corporate policy to harass and abuse individuals despite

 actual knowledge the called parties do not wish to be called.

         28.    Not one of Defendant’s telephone calls placed to Plaintiff were for

 “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

         29.    Defendant willfully and/or knowingly violated the TCPA with respect to

 Plaintiff.




                                               5
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 6 of 8                      PageID 6




        30.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion

 upon her right of seclusion.

        31.     From each and every call without express consent placed by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of her cellular

 telephone line and cellular phone by unwelcome calls, making the phone unavailable for

 legitimate callers or outgoing calls while the phone was ringing from Defendant call.

        32.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time.

 For calls she answered, the time she spent on the call was unnecessary as she repeatedly

 asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste time to

 unlock the phone and deal with missed call notifications and call logs that reflect the

 unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

 phone, which are designed to inform the user of important missed communications.

        33.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone was an injury in the form of a nuisance and annoyance to the

 Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

 answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

 phone and deal with missed call notifications and call logs that reflected the unwanted

 calls. This also impaired the usefulness of these features of Plaintiff’s cellular phone,

 which are designed to inform the user of important missed communications.




                                               6
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 7 of 8                      PageID 7




         34.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell

 phone’s battery power.

         35.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone where a voice message was left which occupied space in Plaintiff’s

 phone or network.

         36.     Each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her

 cellular phone and her cellular phone services.

         37.     As a result of the calls described above, Plaintiff suffered an invasion of

 privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

 and depression.

                                           COUNT I
                                    (Violation of the TCPA)

         38.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

 thirty-seven (37) as if fully set forth herein.

         39.     Defendant willfully violated the TCPA with respect to Plaintiff,

 specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

 Plaintiff notified Defendant that Plaintiff wished for the calls to stop

         40.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

 cellular telephone using an automatic telephone dialing system or prerecorded or artificial

 voice without Plaintiff’s prior express consent in violation of federal law, including 47

 U.S.C § 227(b)(1)(A)(iii).


                                                   7
Case 2:19-cv-02379-JTF-tmp Document 1 Filed 06/11/19 Page 8 of 8                    PageID 8




        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

 triable and judgment against REGIONS BANK for statutory damages, punitive damages,

 actual damages, treble damages, enjoinder from further violations of these parts and any

 other such relief the court may deem just and proper.

                                              Respectfully submitted,

                                                 /s/Frank H. Kerney, III, Esquire
                                                 Frank H. Kerney, III, Esquire
                                                 BPR #: 035859
                                                 Morgan & Morgan, Tampa, P.A.
                                                 One Tampa City Center
                                                 201 North Franklin Street, 7th Floor
                                                 Tampa, FL 33602
                                                 Telephone: (813) 223-5505
                                                 Facsimile: (813) 223-5402
                                                 fkerney@forthepeople.com
                                                 snazario@forthepeople.com
                                                 jderry@forthepeople.com
                                                 jkneeland@forthepeople.com
                                                 Counsel for Plaintiff




                                             8
